DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends from claim 1 and states that the vinyl acetate content of the ethylene/vinyl acetate copolymer (EVA) is in the range of 9 to 40%; the claim is indefinite as it does not specify the basis for calculating this percentage. For example, assume an EVA is made of 91 g ethylene and 9 g vinyl acetate; the amount of vinyl acetate (i.e., 9% by weight) of such a copolymer would fall within the claimed range when calculated as a percentage by weight. Based on the molecular weights of ethylene (28.05 g/mole) and vinyl acetate (86.09 g/mole), however, an ordinary artisan can calculate that the vinyl acetate content of that same copolymer is about 3.1% when calculated as a mole percentage; note that this value is outside the claimed range. It is therefore unclear whether such an EVA would fall within the scope of the claimed range.
Claim 8 depends from claim 7, and states that the vinyl acetate content of the EVA is 9 to 40% without specifying the units used in calculating the percentage. Claim 8 is therefore indefinite per the same rationale as outlined in the previous paragraph with respect to claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolz et al, EP1080154.
Example 1 of Bolz (page 16, lines 1-26; Table 1) discloses the production of a blended mixture comprising a thermoplastic polyurethane, corresponding to the claimed thermoplastic material (for claim 1); an EVA having an ethylene content of 67% and (deduced) vinyl acetate content of 33%, corresponding to the claimed elastomer (for claims 1, 2); and 0.2% peroxide (for claim 6), corresponding to the claimed crosslinking agent (for claim 1). The prior art composition therefore corresponds to the claimed shoe sole material composition (for claim 1). Bolz teaches that the prior art composition is heated to a temperature of 190 °C (for claims 3, 4) during the processing.
Regarding the required amount of each component: Said blended mixture comprises 60% EVA and 40% polyurethane, corresponding to the claimed requirement that the amount of elastomer is greater than the amount of thermoplastic material (for claims 1, 5). Furthermore, as it is present as the minor component of the blend, the polyurethane is dispersed in the EVA via the blending process (for claim 1).
Regarding the claimed limitations of a shoe sole material performed by crosslinking reaction of the shoe sole material composition (for claim 1), phase inversion (for claim 1), the heterophasic structure of a shoe sole material (for claim 1), and reaction temperature (for claims 3, 4): As recited in the instant claims, these limitations are all directed towards the use of the shoe sole material composition to make a shoe sole material. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The blended mixture of prior art Example 1 contains the same components in the same relative proportions as the claimed shoe sole material composition; it is therefore reasonably expected that it could be used for the recited intended use. The burden is therefore shifted to applicant to provide evidence demonstrating that the prior art composition could not be used to meet the required use.
Regarding claim 13:  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113(I)).
The claimed process steps read on the production of a heterophasic composition comprising a blend of a thermoplastic polyurethane and an EVA, wherein 1) the EVA is present in a greater amount that the polyurethane, 2) the polyurethane is present in the heterophasic composition as a continuous phase, and 3) the EVA is present in the heterophasic composition as a crosslinked disperse phase within the polyurethane. As discussed above, the prior art discloses the production of a composition comprising a thermoplastic polyurethane, an EVA, and a crosslinking agent, wherein the amount of EVA is greater than the amount of polyurethane. Further note that Bolz teaches that the final product obtained in the prior art example is a two-phase polymer composition comprising a continuous phase of the thermoplastic polyurethane and a dispersed phase of crosslinked EVA (abstract). The prior art composition made in Example 1 of Bolz therefore is identical to the composition expected to be prepared by the process steps used to define the composition of claim 13. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bolz et al, EP1080154.
Bolz discloses the production of a two-phase polymer composition comprising a thermoplastic polyurethane continuous phase (for claim 7) and a crosslinked ethylene copolymer disperse phase (for claim 7) (abstract). Said ethylene copolymer is preferably an EVA having a vinyl acetate content in the range of 15 to 45% by weight (for claims 7, 8) (page 7, lines 15-22). The prior art composition is made via a process comprising the steps of melt mixing said thermoplastic polyurethane, said ethylene copolymer, and a crosslinking agent at a temperature high enough to crosslink the ethylene copolymer (for claim 7) (page 14, lines 18-27). Bolz exemplifies the use of 0.2% peroxide as a crosslinking agent (for claim 12) and crosslinking temperatures of 190 °C (for claims 9, 10) (page 16, line 20; Table 1). The prior art composition can contain 35 to 70% by weight polyurethane and 45 to 60% by weight ethylene copolymer (page 8, lines 19-23), overlapping the claimed ranges (for claim 11). 
Bolz does not particularly point to a process wherein the EVA is initially present as a continuous phase followed by phase inversion.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). As noted above, the prior art reads on processes wherein the amount of ethylene copolymer is greater than the amount of polyurethane; barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to perform the prior art process using a mixture in which the polyurethane, as the minor component, is dispersed within the ethylene copolymer (for claim 7). Additionally, given that 1) the prior art process utilizes the same procedures of mixing/crosslinking at same temperatures as recited in the instant claim, and 2) Bolz’s disclosure that the ethylene copolymer is dispersed within the polyurethane in the final product, it is reasonably expected that the prior art process would result in phase inversion of the ethylene copolymer to form a disperse phase (for claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765